Case 3:18-cv-00017-NKM-JCH Document 337 Filed 06/03/21 Page 1 of 11 Pageid#: 5546




                          IN THE UNITED STATES DISTRICT
                         COURT FOR THE WESTERN DISTRICT
                          OF VIRGINIACHARLOTTESVILLE
                                     DIVISION


   BRENNAN M. GILMORE,

        Plaintiff,

   v.                                  No. 3:18-cv-00017-NKM-JCH
  ALEXANDER E. (ALEX) JONES, et al.,

                Defendants.



  DEFENDANT JAMES HOFT’S OPPOSITION TO THIRD PARTY COMMONWEALTH
    ATTORNEY FOR THE CITY OF CHARLOTTESVILLE’S MOTION TO QUASH
                     SUBPOENA FOR DEPOSITION
Case 3:18-cv-00017-NKM-JCH Document 337 Filed 06/03/21 Page 2 of 11 Pageid#: 5547



  I.     INTRODUCTION

         Jim Hoft did not voluntarily join this litigation: he was compelled by force, on the basis of

  allegations leveled by Mr. Gilmore. Hoft and the other Defendants filed Motions to Dismiss, but

  these were denied. Hoft’s primary means of defending himself in this defamation action – for

  which truth is an absolute defense, and material falsity is Plaintiff’s burden – is to deliver evidence

  of the truthfulness of his own statements, and to refute the allegations made by Gilmore. Hoft’s

  subpoena ad testificandum to the Commonwealth Attorney for the City of Charlottesville (Mr.

  Platania) seeks information directly relevant to the allegations in the First Amended Complaint

  (FAC). As a matter of due process and the First Amendment, to defend himself, Hoft is entitled

  to investigate those allegations.

         Mr. Platania has evidence relevant to this case. To date, Platania skipped his deposition,

  arguing Hoft’s subpoena provides insufficient time to comply (Hoft offered to amend to a mutually

  agreeable date), seeks privileged materials (unasked, potential questions cannot be evaluated for

  privilege), or that the requests are unduly burdensome (they are not). Accordingly, the Court

  should deny Platania’s Motion to Quash (Motion), and Order Platania to communicate with Hoft

  within seven (7) days to arrange for a mutually agreeable deposition date to occur within the next

  twenty-one (21) days, or as negotiated by Hoft and Platania.

  II.    LAW

         A party to litigation also may serve on any non-party a subpoena to produce discoverable

  material in the non-party’s possession, custody, or control. Sines v. Kessler, No.: 3:17-cv-00072

  (Dkt. #765), at p. 2 (W.D. Va. June 12, 2020) (citations omitted). The scope of discovery from a

  non-party is the same as the scope of a discovery request made upon a party to the action, and a

  party is entitled to information that is relevant to a claim or defense in the matter at issue. Id.


                                                                                                       2
Case 3:18-cv-00017-NKM-JCH Document 337 Filed 06/03/21 Page 3 of 11 Pageid#: 5548



  (citations and quotations omitted). The party or person resisting discovery bears the burden to

  show it should not be allowed. Id., at p. 3 (citations omitted). Specifically, the parties claiming

  privilege bear the burden of demonstrating the applicability of the privilege to specific documents.

  Id., at p. 5 (citations omitted). The proponents must establish the particular communications at

  issue are privileged and that the privilege was not waived.1 Id., at p. 6. Conclusory assertions of

  privilege are not proper objections under Rule 45(e)(2)(A)(ii). Id. (citations omitted). “They

  certainly do not justify the decision to withhold responsive documents that are neither privileged

  attorney-client communications, nor protected trial preparation materials.” Id. (citations omitted).

  “Rule 45(d)(3) provides no basis for relief where, as here, the subpoena does not require disclosure

  of privileged matters or work-product materials. Id., at p. 6-7 (citations and quotations omitted)

  (subpoenas at issue explicitly instructed objecting counsel not to produce documents protected by

  attorney-client privilege or the work-product doctrine).

  III.       ARGUMENT

             A.       HOFT’S SUBPOENA PROVIDED SUFFICIENT NOTICE; IT IS NOT
                      UNDULY BURDENSOME.

             On May 17, 2021, Hoft served his subpoena for deposition upon Mr. Platania, personally,

  in his personal capacity. See Exhibit 1 - service return.2 In correspondence, Hoft’s counsel


  1
      This Court cited to U.S. v. Jones, 696 F.2d 1069, 1072 (4th Cir. 1982), which observed:

             Any disclosure inconsistent with maintaining the confidential nature of the attorney-client
             relationship waives the attorney-client privilege. Any voluntary disclosure by the client to a third
             party waives the privilege not only as to the specific communication disclosed, but often as to all
             other communications relating to the same subject matter. In re Sealed Case, 676 F.2d 793, 808-
             09 (D.C.Cir.1982).

      See also United States v. Nobles, 422 U.S. 225, 239 (1975) (“The privilege derived from the work-
      product doctrine is not absolute. Like other qualified privileges, it may be waived”).
  2
    Subsequent to service, Hoft’s counsel amended the subpoena to correct an error and emailed Mr. Platania a copy,
  informing him that counsel would be happy to reschedule the deposition to a more agreeable time if the deposition
  date was unmanageable for Mr. Platania. Dkt. #304-2 Shortly thereafter, counsel for Commonwealth Attorney for
  the City of Charlottesville (in his official capacity) contacted Hoft’s counsel and informed him that they were
                                                                                                                      3
Case 3:18-cv-00017-NKM-JCH Document 337 Filed 06/03/21 Page 4 of 11 Pageid#: 5549



  offered to change the date of the deposition to a mutually agreeable date and time. See Platania’s

  Exhibit B (Dkt. #304-2). Platania responded, not by negotiating a mutually agreeable date and

  time, but by filing the instant Motion to Quash. Cf., Cabell v. Zorro Productions, Inc., 2018 WL

  3023343 (N.D. Cal. 2018) (although service was only 12 days before compliance date, court noted

  that prior notice had been given and defendants had also in good faith sought to schedule

  alternative date, therefore denying motion to quash).

          Platania is not a layman. He is a legal professional: lecturer at the University of Virginia

  School of Law, and Commonwealth Attorney for the City of Charlottesville.3 He had actual

  knowledge that Hoft was agreeable to negotiating a new deposition date to accommodate his

  schedule. Exhibit B (Dkt. #304-2). His argument regarding notice is disingenuous. The Court

  should order Platania to communicate with Hoft within seven (7) days to arrange for a mutually

  agreeable deposition date to occur within the next 21 days, or as negotiated by Hoft and Platania.

  Cf., Todd v. LaMarque, No. C 03-3995 SBA, 2008 WL 564802, at *1 (N.D. Cal. Feb. 28, 2008)

  (court has authority to modify the subpoena).

          Hoft’s subpoena ad testificandum is not unduly burdensome. As discussed more fully,

  infra, Platania is one of the central governmental figures in the events surrounding the UTR. He

  prosecuted all of the individuals who were charged with crimes stemming from conduct at or

  around the UTR. He certainly has knowledge about his experiences surrounding the UTR, and his

  interaction with authorities as an adjunct to law enforcement. This is information which cannot

  be obtained through any other source, and which will either be admissible at trial, or which will

  lead to the discovery of admissible evidence. The fact that Mr. Platania will need to prepare


  representing Platania in his personal capacity as well. See Exhibit 2 – Correspondence. Hoft’s counsel apologized
  for the misunderstanding – he did not realize the Commonwealth Attorney’s counsel was representing Platania in
  both capacities. Id. Hoft’s counsel apologizes to the Court as well. It was an honest mistake.
  3
    https://www.law.virginia.edu/faculty/adjunct-profile/jdp6d/2382007 (last accessed June 1, 2021).
                                                                                                                      4
Case 3:18-cv-00017-NKM-JCH Document 337 Filed 06/03/21 Page 5 of 11 Pageid#: 5550



  himself for a deposition is no argument against a subpoena ad testificandum, and Platania offers

  no support for his bare assertion of undue burden.

         Platania’s argument regarding notice is mooted by his own unwillingness to provide

  additional, mutually agreeable deposition availability, Hoft’s stated willingness to amend the

  deposition date to accommodate Platania’s schedule, and the Court’s power to amend the subpoena

  deadline.   Platania’s argument of undue burden bare and is unsupported by any authority.

  Accordingly, the Court should deny Platania’s Motion and Order Platania to communicate with

  Hoft within seven (7) days to arrange for a mutually agreeable deposition date to occur within the

  next twenty-one (21) days, or as negotiated by Hoft and Platania.

         B.      HOFT’S REQUEST FOR DEPOSITION IS RELEVANT.

         Platania is a witness to facts which are dispositive on issues surrounding Plaintiff’s

  pleadings of conspiracies surrounding the UTR. See, for e.g., Figure 1, infra. Platania has facts

  which will prove or disprove Plaintiff’s allegations of a conspiracy. He may also have information

  relating to evidence illegally leaked to WVIR NBC 29 Charlottesville and other NBC affiliates in

  July of 2019. If it turns out he knows who leaked the videos, such evidence may establish a waiver

  of any purported privilege relating to the footage. He could also provide testimony on the level of

  political or other improper influence and/or pressure, if any, he or any of his staff felt relating to

  the UTR and also persons and events relating to the UTR. Platania will also have information

  relating to the actions of himself and his office leading up to and after the UTR. These facts cannot

  be obtained elsewhere. In short, Platania is one of the most central governmental actors in the

  events surrounding the UTR.

         Platania completely fails to address the relevance truth and falsity play in Plaintiff’s

  allegations and Hoft’s defenses thereto. Truth is an absolute defense to a claim of defamation.


                                                                                                      5
Case 3:18-cv-00017-NKM-JCH Document 337 Filed 06/03/21 Page 6 of 11 Pageid#: 5551



  Philadelphia Newspapers, Inc. v. Hepps, 475 U.S. 767, 776 (1986). Not only this: in defamation

  actions, plaintiff bears the burden of proving material falsity. Id. The factual allegations in play

  – i.e., inter alia, whether or not Mr. Gilmore engaged in a public-private conspiracy aimed at either

  instigating violence in Charlottesville, a “cover up,” or misleading the public, are central and

  material facts to Gilmore’s causes of action, and Hoft’s defenses thereto. Mr. Hoft has a Fifth and

  Fourteenth Amendment right to due process. Hoft cannot be compelled into a judicial process in

  which he is forced to defend himself at high expense and high stakes, only to then be denied the

  ability to work up his case. He also has a First Amendment right to express himself which has

  been attacked by the Plaintiff. Because of this, he has a right to fully investigate the claims that

  haled him into this Court.

         Because truth is an absolute defense, Hoft is not limited to uncovering evidence of

  information available to him at the time of publication, though such information may or may not

  be relevant to an evaluation of malice. On the contrary, conduct and events occurring prior or

  subsequent to the Unite the Right Rally may refute Gilmore’s allegations against Hoft. Cf.,

  Gilmore v. Jones, No. 3:18-cv-00017, 2021 WL 68684, at *6 (W.D. Va. Jan. 8, 2021) (“evidence

  that the publisher had not yet obtained at the time of publication … will be probative of actual

  malice”). Similarly, evidence of subsequent conduct by Platania and his office may be probative

  of various ongoing conspiracies by his or other public offices and entities.

         Charlottesville Police Department was not the only law enforcement agency which failed

  to protect the public at the UTR. See Exhibit 6 – Decl. of John C. Burns. In fact, large portions

  of the public within Charlottesville – including former Mayor Dave Norris – still believe that

  various political figures at all levels deliberately abstained from breaking up violence and

  asserting order at the UTR, specifically to force the situation to degenerate into chaos. Id.


                                                                                                     6
Case 3:18-cv-00017-NKM-JCH Document 337 Filed 06/03/21 Page 7 of 11 Pageid#: 5552



  Large portions of the Charlottesville public are still angry about this. Id. The Virginia State Police

  (VSP) also abstained from enforcing the law on August 12, 2017. Id. We only know about SOME

  of Charlottesville’s deliberate or negligent conduct because the City forced its police department

  to comply with the Heaphy/Hunton & Williams investigation. VSP, the Governor’s Office, and

  the US Army, each refused to cooperate with Heaphy. Exhibit 5, p. 14-16. The City of

  Charlottesville and Chief Al Thomas destroyed evidence, forged evidence, and deliberately

  misdirected Heaphy. Id., at 12-14. Given his adjunct law enforcement role, Platania will be able

  to provide valuable information about what decisions were made, why, and by whom, and whether

  or not he supported or argued against the stand-down order issued by Chief Al Thomas,4 and

  whether he expected such an order would lead to great injury and perhaps death.5

             Platania was witness to numerous events and decisions surrounding important aspects of

  the UTR – before, during and after the August 11-12 events. As the Court is aware, the UTR did

  not occur in a vacuum. Numerous antecedent events and decisions, created an important tapestry

  of context. For example, there were other rally events that occurred in Charlottesville during the

  summer of 2017. To prove a conspiracy as alleged by Plaintiff, Hoft is forced to unravel facts to

  reveal the motivations of those who participated in the events surrounding “Charlottesville.”

  Platania occupied a very unique role through at all times relevant to this suit, in which he was able

  to observe many aspects of interacting governmental authority.

             Platania is a witness to facts which are dispositive on issues surrounding the conspiracies

  surrounding the UTR, as pleaded by Plaintiff. See, for e.g., Figure 1, infra. Platania has facts

  which will prove or disprove Plaintiff’s allegations of a conspiracy. He will also provide testimony

  on the level of political or other improper influence and/or pressure, he or any of his staff felt in


  4
      Or, if the stand down order came from someone other than Thomas.
  5
      See Exhibit 5 – Heaphy Report, at p. 133.
                                                                                                      7
Case 3:18-cv-00017-NKM-JCH Document 337 Filed 06/03/21 Page 8 of 11 Pageid#: 5553



  managing the investigation and prosecution of James Fields, those who attacked DeAndre Harris,

  and other persons arrested and prosecuted for acts occurring on or about August 12, 2017.

   Allegation Category                       Page or Paragraph
   There was no public-private          Page 2; Par. 30, 31, 32, 33, 34, 35, 36, 38, 42, 43, 46,
   conspiracy surrounding the UTR       47, 48, 49, 50, 58, 59, 60, 63, 64, 65, 66, 69, 70, 79,
                                        80, 83, 84, 85, 91, 94, 101, 105, 109, 110, 120, 126,
                                        129, 144, 145, 208, 214, 239
   Gilmore was not part of any public-  Page 2; Par. 27, 30, 31, 32, 33, 34, 35, 36, 38, 42, 43,
   private conspiracy surrounding the   46, 47, 48, 49, 50, 58, 59, 60, 63, 64, 65, 66, 69, 70,
   UTR                                  79, 80, 83, 84, 85, 91, 94, 101, 105, 109, 110, 120, 126,
                                        129, 144, 145, 208, 214, 239
   Media involvement was purely         Page 2; Par. 31, 32, 35, 36, 38, 42, 43, 46, 47, 48, 49,
   organic and not staged, scripted, or 50, 58, 59, 60, 63, 64, 65, 66, 69, 70, 79, 80, 83, 84,
   message coordinated to skew coverage 85, 91, 94, 101, 105, 126, 129, 144, 145
   Fields’ car crash was deliberate     Page 1, 2, 62 (Tweet of Gilmore); Par. 29, 30, 31, 34,
   terrorism                            38, 43, 49, 62, 120, 160 n. 74
   Gilmore’s told the truth in his      Page 2, 3; Par. 31, 32, 34
   numerous interviews
   Defendants are propagandists, while  Page 2, 3; Par. Passim.
   facts as presented by Plaintiff are
   objectively true
   UTR Pro-Lee consisted exclusively of 25, 26, 145, and implicit throughout.
   bigots
   Defendants are grotesque bigots      Page 2, 3; Par. Passim.
  Figure 1.

         He may also have information relating to the evidence illegally leaked to WVIR NBC 29

  Charlottesville and other NBC affiliates in July of 2019. If it turns out he knows – or even suspects

  – who leaked the videos, such evidence may establish or lead to evidence of a waiver of any

  purported privilege relating to the footage.

         Platania also blocked Fields’ ability to change venue out of Charlottesville. Hoft can and

  will argue to a jury that this decision was part of an ongoing and broader public-private coordinated

  effort to persecute Fields and render him and all pro-Lee statue UTR participants – regardless of

  specific ideology – damnatio memoriae. To this day, large tracts of the American public do not

  believe Fields received a fair trial for numerous reasons, some of which Hoft has previously argued

                                                                                                     8
Case 3:18-cv-00017-NKM-JCH Document 337 Filed 06/03/21 Page 9 of 11 Pageid#: 5554



  to this Court. “Charlottesville” was clearly seized upon by Charlottesville’s sociopolitical leaders

  as an archetype, and a tool to bludgeon all dissent or alternative viewpoints and to compel

  conformity of culture and ideas. At least one Charlottesville City Council member, and possibly

  more, publicly stated their hatred for the right-wing UTR defendants (including Fields) mocked

  their futile attempts at changing venue, and urged citizens to despise them. See Exhibit 4. Jurors

  were forced to cross Heather Heyer Way every day when entering or exiting the Circuit

  Courthouse. We could go on. If ever there were a case in which justice demanded a changed

  venue, this was it. The UTR, let alone Fields’ crash and prosecution, were among the most

  discussed national issues of the past decade. They became political footballs for congressmen,

  senators, the United States Attorney General, and two Presidents. The media published its reports

  on the incidents with lock-step discipline: Fields was an irredeemable monster, akin to the worst

  evils in human history, who deliberately drove through a crowd with the intent to kill as many

  people as possible.6 Plaintiff gave a number of media interviews in which he expressed the precise

  same sentiment. Candidly, Hoft believes Fields was railroaded, and Platania’s refusal to consent

  to a change of venue is one of the central causes of this. Platania could have consented to Fields’

  attorney’s motion to change venue – he refused. He actively worked to block it. See Exhibit 3 –

  Commonwealth’s Opposition to Motion to Change Venue. In refusing to permit a change of

  venue, Platania may have been improperly influenced by political leaders and/or public employees,

  as well as private persons.

          Plaintiff’s alleged public-private conspiracy to instigate violence at the UTR, to cover it

  up, and to shape the public’s opinion about all things “Charlottesville” was not a discrete event,



  6
   As one excellent exemplar and paean to propaganda, see ABC “Good Morning America,” on or about August 13,
  2017. https://abcnews.go.com/GMA/video/suspected-driver-deadly-charlottesville-crash-arrested-49187570 (last
  accessed, June 3, 2021).
                                                                                                                 9
Case 3:18-cv-00017-NKM-JCH Document 337 Filed 06/03/21 Page 10 of 11 Pageid#: 5555



   occurring only on August 12, 2017. On the contrary, it antedated the UTR rally itself – in the

   City’s anti-First Amendment hostility to the UTR organizers’ exercise of their Constitutional rights

   to speech and assembly – but it also post-dated the rally, and it continues to this day.

          Gilmore’s allegations put the issue of a public-private conspiracy surrounding the UTR to

   manipulate events or the public’s perception of events, squarely in play. Hoft didn’t ask to be

   forced into investigating these topics – he filed a motion to dismiss. To defend himself, he is now

   obliged to investigate.

          The subject matter being entirely relevant, Platania’s Motion should be denied, and the

   Court should Order Platania to communicate with Hoft within seven (7) days to arrange for a

   mutually agreeable deposition date to occur within the next twenty-one (21) days, or as negotiated

   by Hoft and Platania.

          C.       PLATANIA CANNOT AVOID HIS DEPOSITION BY CITING TO
                   COUNTERFACTUAL AND UNSTATED HYPOTHETICAL DEPOSITION
                   QUESTIONS.

          Platania argues some of the deposition questions Hoft intends to ask may be privileged.

   Unfortunately, Platania provides zero explanation or example of what these might look like. He

   also provides zero authority for his bare assertion that the prospect of asserting a privilege at a

   deposition is sufficient grounds for failing to attend his own deposition. This argument is

   improper, without authority, and meritless. Platania’s Motion should be denied, and the Court

   should Order Platania to communicate with Hoft within seven (7) days to arrange for a mutually

   agreeable deposition date to occur within the next twenty-one (21) days, or as negotiated by Hoft

   and Platania.




                                                                                                    10
Case 3:18-cv-00017-NKM-JCH Document 337 Filed 06/03/21 Page 11 of 11 Pageid#: 5556



   IV.    CONCLUSION.

          For all of the foregoing reasons, the Court should Deny Platania’s Motion and make and

   enter an Order requiring Platania to communicate with Hoft within seven (7) days to arrange for a

   mutually agreeable deposition date to occur within the next twenty-one (21) days, or as negotiated

   by Hoft and Platania.

   Dated: June 3, 2021

                                                          Respectfully submitted,


                                                 By:    /s/ John C. Burns
                                                        John C. Burns, admitted pro hac vice
                                                        BURNS LAW FIRM
                                                        P.O. Box 191250
                                                        Saint Louis, MO 63119
                                                        Tel: (314) 329-5040
                                                        Fax: (314) 282-8136
                                                        TBLF@PM.ME

                                                        Timothy B. Hyland
                                                        Virginia Bar No. 31163
                                                        HYLAND LAW PLLC
                                                        1818 Library Street, Ste. 500
                                                        Reston, VA 20190
                                                        (703) 956-3548 (Tel.)
                                                        (703) 935-0349 (Fax)




                                   CERTIFICATE OF SERVICE

          I hereby certify that on this 3rd day of June, 2021, a true and accurate copy of the foregoing

   was served on all parties of record via the Court’s ECF System.


                                                                /s/ John C. Burns




                                                                                                     11
